DETAILED ACTION
Claims 1, 3-5, 7, 9-11, 13 and 15-17 are pending in the Instant Application. 
Claims 1, 3-5, 7, 9-11, 13 and 15-17 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 15 April 2022 is considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7, 9-11, 13 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite calculating a score, which amounts to no more than a mathematical calculation. This judicial exception is not integrated into a practical application because the only additional elements is the display of the results of the mathematical calculation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they simply use a computer to display the result of mathematical calculations. 
As per claims 1, 7 and 13, the claim recites the abstract idea of mathematical calculation with the addition of a selection of a display. The display of a calculation does not amount to significantly more than the abstract idea since it is just the computer incantation of viewing the results of a mathematical calculation performed by a generic computer display. 
As per claims 3-5, 9-11 and 15-17 all describe further score calculation that does not amount to more than the abstract idea of mathematical calculations. If questions remain, please contact the Examiner for an interview. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 3-5, 7, 9-11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (“Anand”), United State Patent Application Publication No. 2015/0278371, in view of Lagoni et al. (“Lagoni”), United States Patent Application Publication No. 2017/0124576.



As per claim 1, Anand discloses a data analysis support apparatus comprising: 
a processor ([0185]); and a memory ([0185]) storing instructions executable by the processor to:  
for each combination of a plurality of combinations of features extracted from target data, calculate a relationship score indicating a relationship between pieces of data corresponding to respective features included in the combination, the plurality of combinations respectively corresponding to a plurality of visualization methods for the target data ([0133] wherein datasets are scored based on their extracted features (fields in the prior art) based on the features (fields) and how they appear in the visualizations, wherein for each exact set of data fields, a score is calculated for each data visualization method); 
for each visualization method, acquire feedback information indicating an evaluation degree of an analyst, and calculate a feedback score for the visualization method based on the acquired feedback information ([0062] wherein the score is evaluated using feedback, i.e. a quantifiable score, in the form of history of either the user or multiple users, wherein an analyst can be the CFO for example); 
for each visualization method, multiply the relationship score of the combination corresponding to the visualization method by a first weight, multiply the feedback score for the visualization method by a second weight, and add the relationship score as multiplied by the first weight and the feedback score as multiplied by the second weight to calculate a visualization score of the visualization method indicating an effectiveness of the visualization method ([0007] wherein the scores are assigned weights, (by multiplying weights by the score), and the scores are added (recognized as being combined in the prior art) to determine the visualization score (See Applicant’s REMARKS from 13 July 2022, page 10, where Applicant describes Anand disclosing a scoring function with weighted criteria, but does not describe weighting coefficients)); 
select one of the visualization methods according to the visualization score of each visualization method ([0133] wherein a ranked list of visualization methods I provided, wherein a ranked list includes at least one visualization method selected based on the score) and displaying the target data using the selected visualization method on a display device ([Fig. 4] wherein the ranked list is shown with the target data using the selected visualizations), but does not disclose wherein the first and second weight are a first and second weighting coefficient, the second weighting coefficient that is based on the first weighting coefficient. However, Lagoni teaches wherein the first and second weight are a first and second weighting coefficient, the second weighting coefficient that is based on the first weighting coefficient ([0076] wherein each variable has a weighting coefficient, and wherein the coefficients have a sum equal to 1, making the first and second coefficient dependent on each other i.e. “based” in the claim).
Anand describes using a weighted feedback score and a weighted relationship score to create a visualization score for each visualization. Lagoni describes using a weighted coefficient score and not a regular weight. One could use the weighted coefficient from Lagoni in place of the weight in Anand to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. Here the weight in Anand can be replaced with a weighted coefficient in Lagoni and the results would be predictable since both numbers are used the same way and would be no different to a computer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of calculating and scoring visualization methods in Anand with the weighted coefficients in Lagoni in order to normalize the different variables. 

As per claim 3, note the rejection of claim 1 where Anand and Lagoni are combine, The combination teaches the data analysis support apparatus according to claim 1. Anand further discloses wherein the analyst is one of a plurality of analysts, and the generates, for each analyst, first feedback management information in which one of the combinations, the visualization method to which the one of the combinations corresponds, a first number of feedbacks regarding the visualization method to which the one of the combinations corresponds, and the evaluation degree are associated ([0107] wherein the feedback (history) score unit generates, for each analyst, (for each user who provides feedback) a history log entry is created that includes a user identifier (i.e. for each analyst), a list of the data fields used in the data visualization, how each of the data fields was used in the data visualization (i.e. degree of visualization), and the type of the data visualization (i.e. visualization method) and [0278] wherein a ranking log is used, wherein the ranking tracks the number of feedbacks).

As per claim 4, note the rejection of claim 1 where Anand and Lagoni are combine, The combination teaches the data analysis support apparatus according to claim 3.  Anand further discloses wherein the processor, for each analyst, second feedback management information in which the one of the combinations, the visualization method to which the one of the combinations corresponds, a second number of feedbacks regarding the visualization method to which the one of the combinations corresponds,  the evaluation degree, and evaluation information calculated using the evaluation degree are associated ([0107] wherein an entry is created for each visualization created by the user i.e. a second feedback would be a history for a second visualization).    

As per claim 5, note the rejection of claim 1 where Anand and Lagoni are combine, The combination teaches the data analysis support apparatus according to claim 4.  Anand further discloses wherein the processor calculates the feedback score for each analyst using the evaluation information, the second number of feedbacks, and a number of dimensions in the one of the combinations ([0214] wherein the history, which includes evaluation information, and a number of dimensions and ranking log, which includes the second number of feedbacks is used to calculate the feedback score used to rank the visualizations).  

As per claim 7, claim 7 is the method performed by the apparatus of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 9, claim 9 is the method performed by the apparatus of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 10, claim 10 is the method performed by the apparatus of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 11, claim 11 is the method performed by the apparatus of claim 5 and is rejected for the same rationale and reasoning. 


As per claim 13, claim 13 is the product that provides the apparatus in claim 1 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the product that provides the apparatus in claim 3 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the product that provides the apparatus in claim 4 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the product that provides the apparatus in claim 5 and is rejected for the same rationale and reasoning. 

Response to Arguments
As per the rejection under 35 U.S.C. 101, Applicant argues that the invention improves computer technology and thus integrating the abstract idea into a practical application in REMARKS, page 8. Data and their visualizations are not intrinsically linked to a computer, and can exist outside of a computer on paper. Therefore, the calculation of a score for a visualization does not improve technology, but simply uses technology to calculate a score, which is merely a mathematical calculation.  Applicant further argues that the display of target data is not “insignificant extra-solution activity,” but the display of a certain visualization based on a score, is no different than just displaying the solution of the mathematical calculation. Therefore, the rejection is maintained. 
As per the prior art, Applicant’s arguments with respect to claims 1, 3-5, 7, 9-11, 13 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168